              Case 2:20-cr-00136-JCC Document 119 Filed 03/29/21 Page 1 of 2




                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR20-0136-JCC
10                             Plaintiff,                    ORDER
11          v.

12   LAURA RODRIGUEZ-MORENO, et al.,

13                             Defendants.
14

15          This matter comes before the Court on the Government’s unopposed motion for entry of
16   a protective order restraining certain forfeitable property (Dkt. No. 118). 1 Having thoroughly
17   considered the motion and the relevant record, the Court hereby GRANTS the motion.
18          The Government seeks to restrain $12,900 in U.S. currency, seized on September 1,
19   2020, from the residence of Defendant Laura Rodriguez-Moreno and Defendant Jose Morales-
20   Flores, located in Marysville, Washington. The Court, having reviewed the papers and pleadings
21   filed in this matter, including the United States’ Motion and supporting Declaration of Drug
22   Enforcement Administration Special Agent (“SA”) Kevin Palermo, hereby FINDS entry of a
23   protective order restraining the above-identified property (hereafter, the “Subject Currency”) is
24
     1
       Defendants did not respond to the Government’s motion by the deadline under the Court’s
25   Local Criminal Rules. See W.D. Wash. Local Crim. R. 12(b)(2). The Court deems the lack of a
     response to be an admission that any opposition would be without merit. See W.D. Wash. Local
26   Crim. R. 12(b)(2).


     CR20-0136-JCC
     PAGE - 1
                Case 2:20-cr-00136-JCC Document 119 Filed 03/29/21 Page 2 of 2




 1   appropriate because:

 2          •    The United States gave notice of its intent to pursue forfeiture of the Subject

 3               Currency in the Superseding Indictment (Dkt. No. 72 at 8);

 4          •    Based on the facts set forth in SA Palermo’s Declaration, there is probable cause to

 5               believe the Subject Currency is subject to forfeiture in this case; and

 6          •    To ensure the Subject Currency remains available for forfeiture, its continued

 7               restraint is appropriate, pursuant to 21 U.S.C. § 853(e)(1).

 8   NOW, THEREFORE, THE COURT ORDERS:
 9          1.       The United States’ request for a protective order restraining the Subject Currency
10   pending the conclusion of this case is GRANTED; and
11          2.       The Subject Currency shall remain in the custody of the United States, and/or its
12   authorized agents or representatives, pending the conclusion of criminal forfeiture proceedings
13   and/or further order of this Court.
14           DATED this 29th day of March 2021.




                                                           A
15

16

17
                                                           John C. Coughenour
18                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23

24

25

26


     ORDER
     CR20-0136-JCC
     PAGE - 2
